DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 21-37 are pending as filed in the 07/29/2020 Preliminary Amendment.

Relevant Art
	Claims 21-37 encompass methods of treatment comprising administering a Proline-Rich Polypeptide complex having a MW of up to 10 kDa and 16-22% proline, derived from mammalian colostrum. 
	A Proline-Rich Polypeptide complex derived from ovine colostrum known as Colostrinin™ contains 22% or proline and 18% of acidic amino acids and exhibits bioactivity beneficial to treating Alzheimer’s disease. (Sokolowska, et al., International Dairy Journal, 18:204 (2008); Abstract). However, Colostrinin™ exhibits a molecular weight of about 18 kDa (present specification, p. 1). Sokolowska recognizes that Colostrinin™ is beneficial in treating Alzheimer’s disease (Abstract; p. 204-5) and provides diafiltration techniques implementing a 10 kDa cut-off to produce fractions of Colostrinin™ that meet the claimed PRP complex (p. 207, 3.2). However, Sokolowska does not teach or suggest use of the truncated-MW fractions in treating Alzheimer’s disease. 
The specification describes the PRP complex from bovine colostrum according to PL218693B1 (published 01/30/2015, English translation provided by Google Patents) as a preferred embodiment of the present PRP complex that contains, inter alia, 18-20 percent proline and polypeptide mixture of <10 kDa percent proline. (p. 11, ll.1-8). PL218693B1 suggests the biological properties of its PRP complex in combination with the information on the pathogenesis of Alzheimer's disease, and especially the confirmed inhibitory effect of cytokines and interleukins on the formation of β amyloid deposits, allowed for the formulation of a hypothesis about the therapeutic abilities of this complex against neurodegenerative diseases. 
The art recognizes the ability of Colostrinin™ in supporting cognition but fails to teach or suggest the modifications required to arrive a the presently claimed PRP complex. The skilled artisan in possession of Colostrinin™ at 18 kDa has no expectation of success in extricating a particular fraction of that Colostrinin™ while maintaining the same bioactivity. 

Examiner's Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Please amend the claims as follows:
Claims 26, 36, and 37:  Please replace “PRP” with “Proline-Rich Polypeptide”. 

Conclusion
Claims 21-37 are allowed.
Questions about this Office Action may be directed toward Examiner Michael Barker at 571.272.0303. If, however, attempts to reach Mr. Barker are not successful, the Examiner's supervisor, Terry McKelvey, may be reached at 571.272.0775.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/
interviewpractice.


/MICHAEL BARKER/
Primary Examiner, Art Unit 1655